Citation Nr: 0810743	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 6, 2001, for 
the award of a total disability rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to August 
1967, and from February 1983 to December 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

During the course of this appeal, in April 2004, the veteran 
claimed entitlement to an effective date prior to March 6, 
2001, for the award of a 70 percent disability rating for his 
service-connected post-traumatic stress disorder (PTSD).  In 
December 2006, the Board remanded this matter for the RO to 
address this issue.  In May 2007, the RO issued a rating 
decision which denied an effective date prior to March 6, 
2001, for the award of a 70 percent disability rating for the 
veteran's service-connected PTSD.  The veteran has not filed 
a notice of disagreement with this decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a total disability 
rating based upon individual unemployability (TDIU) was 
received by VA on April 30, 2001.

2.  It is factually ascertainable, as of April 30, 2000, that 
the veteran's 
service-connected disabilities were of such severity as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of April 30, 2000, for 
TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Initially, the Board 
notes that the appellant was not notified of the foregoing 
elements of the notice requirements prior to the initial 
rating decision herein, dated in October 2001.  Although 
complete notice may not have been provided to the appellant 
prior to the initial adjudication herein, the appellant has 
not been prejudiced thereby.  Subsequent letters, dated in 
April 2003 and in August 2005, which were followed by the 
RO's supplemental statements of the case in February 2004 and 
in May 2007 did properly advise the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio, 16 Vet. 
App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, and to the extent that the Board is 
granting an effective date prior to March 6, 2001, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a TDIU may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
by reason of service-connected disabilities, with 
consideration given to the veteran's background including his 
employment and educational history.  38 C.F.R. § 4.16(b).  
However, consideration may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2007).  

Service connection is in effect for the following conditions: 
PTSD, rated 30 percent from November 13, 1996 to March 5, 
2001, and 70 percent since March 6, 2001; migraine headaches, 
rated 30 percent since November 13, 1996; tinnitus, rated 10 
percent disabling since November 13, 1995; and bilateral 
hearing loss, rated 0 percent since November 13, 1996.  The 
combined disability ratings for these conditions resulted in 
a 10 percent disability rating from November 13, 1995; a 60 
percent disability rating from November 13, 1996; and an 80 
percent disability rating, effective from March 6, 2001.

The veteran filed a formal claim for TDIU on April 30, 2001.  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, in considering the veteran's 
claims for benefits, VA is required to determine all 
potential claims raised by the evidence and to apply all 
relevant laws and regulations in adjudicating the claim.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include a claim for a 
total rating based on individual unemployability. Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In April 1997, the RO issued a rating decision which granted 
an increased disability rating of 30 percent for the 
veteran's service-connected PTSD, effective from November 13, 
1996.  The veteran subsequently filed a timely appeal of this 
decision.

In March 2001, the RO issued a rating decision which granted 
an increased disability rating of 70 percent for the 
veteran's service-connected PTSD, effective from March 6, 
2001.  On April 30, 2001, the veteran filed a statement 
indicating that he continued to seek a higher disability 
rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The veteran's statement, filed on April 30, 2001, also 
included his claim for entitlement to a TDIU rating.  In 
October 2001, the RO granted entitlement to a 


TDIU rating effective from March 6, 2001.  The veteran 
subsequently filed a notice of disagreement with this 
decision, which was received in November 2001.  Specifically, 
he requested an earlier effective date of June 1999 for the 
award of the TDIU rating.  The veteran also withdrew all of 
his pending appeals with the VA, which included his claim for 
an increased disability rating for PTSD.

Here, the date of claim was April 30, 2001.  An earlier 
formal or informal claim is not shown.  Accordingly, the 
earliest possible date that may be assigned is one year prior 
to the receipt of the current claim as 38 C.F.R. § 
3.400(o)(2) allows for the award of an effective date for the 
award of an increase up to one year prior to the date of the 
claim if it is factually ascertainable that the veteran was 
unemployable due to service-connected disability at that 
time.  

The veteran did not meet the schedular criteria for 
assignment of a total rating until March 6, 2001, when the 
rating for his PTSD was increased to 70 percent.  It was, 
however, factually ascertainable within one year of receipt 
of the current TDIU claim that the veteran was unemployable 
due to his service-connected disorders.  Specifically, a VA 
examination for PTSD, conducted in April 2000, diagnosed the 
veteran with PTSD and listed a global assessment of 
functioning score of 32, which signifies some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV).  The VA examiner further opined that 
the veteran's PTSD was "prohibiting him from being able to 
concentrate and attend college or work."  A subsequent 
statement from the veteran, received in September 2000, noted 
that he had been unemployed for the past year.  

Thus, resolving all reasonable doubt in favor of the veteran, 
the Board finds that a total rating may be awarded prior to 
March 6, 2001, under the provisions of 38 C.F.R. § 4.16(b).  
Because it was factually ascertainable that the veteran was 
unemployable due to service-connected disabilities as of 
April 30, 2001, a total 


rating may be awarded as of one year prior to the receipt of 
the current claim.  
Therefore, the veteran's claim is granted by awarding an 
effective date of April 30, 2000.  There is no basis in fact 
or law for granting an effective date for the award of a 
total rating any earlier than April 30, 2000.


ORDER

Entitlement to an effective date of April 30, 2000 for the 
award of a TDIU rating is granted, subject to regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


